Citation Nr: 1105170	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  08-36 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, to include post traumatic stress disorder (PTSD).

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to December 
1970, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) 
from a December 2007 rating decision of the Department of 
Veterans Affairs Regional Office (RO) in Boston, Massachusetts, 
that, in pertinent part, denied the Veteran's claims.  

In November 2010, the Veteran, accompanied by his representative, 
testified at a hearing before the undersigned Veterans Law Judge 
at the local regional office.  A transcript of these proceedings 
has been associated with the Veteran's claims file. 
At the hearing, the Veteran submitted additional evidence, 
accompanied by a waiver of initial RO consideration.  This 
evidence will be considered by the Board in reviewing the 
appellant's claim.  

In this case, the Board notes that the Veteran has been diagnosed 
with PTSD.  The Board also notes that the Veteran has a diagnosis 
of dysthymia, major depressive disorder, and generalized anxiety 
disorder.  The United States Court of Appeals for Veterans Claims 
(Court) has held that claims for service connection for PTSD 
encompass claims for service connection for all psychiatric 
disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the 
scope of a mental health disability claim includes any mental 
disability that may reasonably be encompassed by the claimant's 
description of the claim, reported symptoms, and the other 
information of record).  Therefore, the Board has characterized 
the issue as set forth above.

The issues of entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD, and entitlement to service 
connection for tinnitus are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The medical evidence does not demonstrate that the Veteran has a 
current diagnosis of hearing loss for VA purposes.


CONCLUSION OF LAW

Hearing loss was not incurred in or aggravated by the Veteran's 
active military service.  38 U.S.C.A. §§ 101, 1110, 1117, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.6, 
3.159, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 ("VCAA") that became law 
in November 2000.  The VCAA provides, among other things, that VA 
will make reasonable efforts to notify a claimant of the relevant 
evidence necessary to substantiate a claim for benefits under 
laws administered by VA.  The VCAA also requires VA to assist a 
claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.

With respect to the Veteran's hearing loss claim, the Board finds 
that VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  In 
this regard, the Board finds that letters dated in July 2006 and 
November 2007 satisfied the duty to notify provisions.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The letters notified the 
Veteran of the evidence and information necessary to substantiate 
his claim and informed him of his and VA's respective 
responsibilities in obtaining such evidence. 

In addition to the foregoing, the Board observes that the 
Veteran's service treatment records, and post-service private and 
VA treatment records have been obtained, to the extent possible. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication 
in the record that any additional evidence, relevant to the issue 
decided herein, is available and not part of the claims file.  

The Board acknowledges that the Veteran has not been afforded a 
VA examination in connection with his claim.  In determining 
whether the duty to assist requires that a VA medical examination 
be provided or medical opinion obtained with respect to a 
Veteran's claim for benefits, there are four factors for 
consideration.  These four factors are: (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the United States Court 
of Appeals for Veterans Claims has stated that this element 
establishes a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the current 
disability or symptoms and the Veteran's service.  The types of 
evidence that "indicate" that a current disability "may be 
associated" with military service include, but are not limited 
to, medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the merits, or 
credible evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the Board finds that a VA examination is not 
necessary.  As the Board will discuss below, the evidence 
contained in the Veteran's claims file does not establish that 
the Veteran has been diagnosed with hearing loss.  Absent 
evidence that indicates that the Veteran has a current claimed 
disability related to symptoms in service, the Board finds that a 
VA examination is not necessary for disposition of such claim.  
The record is complete and the case is ready for review.

The Board concludes, after reviewing all evidence of record, that 
the preponderance of the evidence is against the Veteran's 
hearing loss claim.  As such, any questions, as to the 
appropriate disability rating or effective date to be assigned to 
the claim, are rendered moot; and no further notice is needed.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Since 
there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless and proceeds with a merits adjudication of the Veteran's 
claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II. Service Connection.

Applicable law provides that service connection may be granted 
for a disability resulting from disease or injury incurred in or 
aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. §§ 3.303, 3.304.  Service connection may also be 
granted for certain chronic diseases when the disease is 
manifested to a compensable degree within one year of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) evidence 
of a current disability; (2) evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) evidence of a nexus 
between the claimed in-service disease or injury and the present 
disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 
(Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 
(Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also 38 C.F.R. 
§ 3.303(a).  

The existence of a current disorder is the cornerstone of a claim 
for VA disability compensation.  See Degmetich v. Brown, 104 F. 
3d 1328 (1997) (holding that the VA's and the United States Court 
of Appeals for Veterans Claims (Court)'s interpretation of 
sections 1110 and 1131 of the statute as requiring the existence 
of a present disorder for VA compensation purposes cannot be 
considered arbitrary and therefore the decision based on that 
interpretation must be affirmed); see also Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  That a condition or injury occurred in service alone is 
not enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).  In the absence of proof of a present disability, 
there can be no valid claim or the grant of the benefit.  Id.  

Under § 3.303(b), an alternative method of establishing the 
second and/or third Caluza element is through a demonstration of 
continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 
488 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of postservice continuity of the same 
symptomatology; and (3) medical or, in certain circumstances lay 
evidence of a nexus between the present disability and the 
postservice symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).  The 
provisions concerning continuity of symptomatology do not relieve 
the requirement that there be some evidence of a nexus to 
service.  For service connection to be established by continuity 
of symptomatology there must be competent medical or other 
evidence that relates a current condition to that symptomatology.  
See Savage 10 Vet. App. at 495-98 (1997).

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate 
balance in the evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans 
Claims held that an appellant need only demonstrate that there is 
an "approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear that 
to deny a claim on its merits, the evidence must preponderate 
against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert.

In this case, the Veteran seeks service connection for hearing 
loss.  

Hearing loss disability is defined by regulation.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385.

Here, the Board notes that the Veteran testified before the Board 
that he was exposed to acoustic trauma in service.  This 
consisted of weapons fire, demolition noise from C-4 and TNT, and 
from firing many types of weapons in service, to include M79s and 
M16s.  The Veteran reported in statements submitted to VA that he 
did not wear hearing protection in the service.  

The Veteran's service treatment records do not indicate an 
symptoms, complaints of, or treatment for hearing loss.  The 
Veteran's separation examination indicated normal hearing upon 
service separation.  

After service, the Veteran reported that he had hearing loss 
beginning in the 1980s.  The Veteran's post-service medical 
records indicate a history of tinnitus.  However, none of the 
Veteran's medical records indicate that the Veteran has been 
diagnosed with hearing loss.  

Based on the foregoing, the Board finds that entitlement to 
service connection is not warranted in this case for hearing 
loss.  As noted above, the existence of a current disorder is the 
cornerstone of a claim for VA disability compensation.  See 
Degmetich v. Brown, 104 F. 3d 1328 (1997); see also Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992).  In the absence of proof of a present 
disability, there can be no valid claim or the grant of the 
benefit.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).    

According to Court, "the probative value of medical opinion 
evidence is based on the medical expert's personal examination of 
the patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion the physician reaches."  
Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility 
and weight to be attached to these opinions is within the 
province of the Board.  Id.  In this case, the Board finds that 
the medical evidence does not support a finding that the Veteran 
currently has hearing loss for VA purposes.  

In this regard, the Board notes that the Veteran has contended on 
his own behalf that he has hearing loss that is related to his 
service.  In this regard, the Board notes that lay witnesses are 
competent to provide testimony or statements relating to symptoms 
or facts of events that the lay witness observed and is within 
the realm of his or her personal knowledge, but not competent to 
establish that which would require specialized knowledge or 
training, such as medical expertise.  Layno v. Brown, 6 Vet.App. 
465, 469-70 (1994).   Lay evidence may also be competent to 
establish medical etiology or nexus.  Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider 
lay evidence but may give it whatever weight it concludes the 
evidence is entitled to" and mere conclusory generalized lay 
statement that service event or illness caused the claimant's 
current condition is insufficient to require the Secretary to 
provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 
(2010).  

Additionally, while non-precedential, in a single-judge 
Memorandum Decision issued by the Court, it was noted that "in 
the absence of any medical evidence, the record must provide some 
evidence beyond an appellant's own conclusory statements 
regarding causation to establish that the appellant suffered from 
an event, injury or disease in service."  Richardson v. 
Shinseki, No. 08-0357; see also Woehlaert v. Nicholson, 21 Vet. 
App. 456 (2007) (although the claimant is competent in certain 
situations to provide a diagnosis of a simple condition such as a 
broken leg or varicose veins, the claimant is not competent to 
provide evidence as to more complex medical questions).  

In the instant case, the Board finds that the question regarding 
the existence and diagnosis of hearing loss for VA purposes to be 
complex in nature.  See Woehlaert, supra (although the claimant 
is competent in certain situations to provide a diagnosis of a 
simple condition such as a broken leg or varicose veins, the 
claimant is not competent to provide evidence as to more complex 
medical questions).  Therefore, while the Veteran can report his 
symptoms, the Board finds that, as a lay person, the Veteran's 
statements regarding the existence of hearing loss for VA 
purposes to be of little probative value, as he is not competent 
to opine on such a complex medical question and he is not 
competent to identify a specific level of disability for hearing 
loss.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).  

In summary, based on all of the foregoing, the Board concludes 
that the preponderance of the evidence is against finding that 
the Veteran has a current hearing loss disability for VA 
purposes.  The Board may not base a decision on its own 
unsubstantiated medical conclusions but, rather, may reach a 
medical conclusion only on the basis of independent medical 
evidence in the record.  Hensley v. Brown, 5 Vet. App. 155 
(1993).  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the 
doubt, but there is not such a state of equipoise of positive and 
negative evidence to otherwise grant the Veteran's claim.


ORDER

Entitlement to service connection for hearing loss is denied.



REMAND

After a careful review of the claims folder, the Board finds that 
the Veteran's claims of entitlement to service connection for an 
acquired psychiatric disorder, hearing loss, and tinnitus must be 
remanded for further action.

First, with respect to the Veteran's acquired psychiatric 
disorder claim, the Board notes that service connection for PTSD 
requires the following three elements: [1] a current medical 
diagnosis of PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor), [2] credible supporting evidence that the claimed in-
service stressor(s) actually occurred, and [3] medical evidence 
of a causal relationship between current symptomatology and the 
specific claimed in-service stressor(s).  See 38 C.F.R. § 
3.304(f) (2009).

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate evidence based on places, types, 
and circumstances of service, as shown by the Veteran's military 
records and all pertinent medical and lay evidence.  Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993); see also 38 U.S.C.A. § 1154(a); 
38 C.F.R. § 3.304(f).  The evidence necessary to establish the 
occurrence of an in-service stressor for PTSD will vary depending 
on whether or not the Veteran actually "engaged in combat with 
the enemy."  Id.

If VA determines that the Veteran engaged in combat with the 
enemy and that the alleged stressor is related to combat, then 
the Veteran's lay testimony or statements are accepted as 
conclusive evidence of the occurrence of the claimed stressor.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  No further 
development or corroborative evidence is required, provided that 
the claimed stressor is "consistent with the circumstances, 
conditions, or hardships of the Veteran's service."  Id.

If, however, VA determines that the Veteran did not engage in 
combat with the enemy or that the alleged stressor is not related 
to combat, the Veteran's lay testimony by itself is not 
sufficient to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
evidence to corroborate the Veteran's testimony or statements.  
See Moreau v. Brown, 9 Vet. App. 389, 394 (1996).  Corroboration 
of every detail, including the Veteran's personal participation 
is not required; rather the Veteran only needs to offer 
independent evidence of a stressful event that is sufficient to 
imply his or her personal exposure.  Suozzi v. Brown, 10 Vet. 
App. 307 (1997).  See also Pentecost v. Principi, 16 Vet. App. 
124 (2002).

Here, the Board notes that VA recently amended the regulations 
concerning the evidentiary standards for establish an in-service 
stressor.  See 75 Fed. Reg. 39,843 (July 13, 2010), with 
correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010) 
(liberalizing the evidentiary standard for an in-service stressor 
as set forth in 38 C.F.R. § 3.304(f) under certain circumstances; 
redesignating current paragraphs (f)(3) and (f)(4) as paragraphs 
(f)(4) and (f)(5), respectively, and adding a new paragraph 
(f)(3)).  Under the amended version of 38 C.F.R. § 3.304(f)(3), 
service connection may be granted for PTSD where the evidence 
establishes: (1) a current diagnosis of PTSD rendered by a VA 
psychiatrist or psychologist, or one with whom VA has contracted; 
(2) an in-service stressor consistent with the places, types, and 
circumstances of service (satisfactorily established by lay 
testimony) that has been medically linked to the Veteran's fear 
of hostile military or terrorist activity by such a specified 
medical professional; and (3) that the Veteran's PTSD symptoms 
have been medically linked to such in-service stressor by such a 
specified medical professional.  These amended provisions apply 
to all claims pending before VA or the Board on or after July 13, 
2010, including claims that are vacated and remanded by the 
Court.  Id.  

As these regulations are new, upon remand the Veteran should be 
notified of the current regulations pertaining to substantiation 
of his service connection claim for PTSD, in accordance with the 
Veterans Claims Assistance Act of 2000 (VCAA) and implementing 
regulations.

In this case, the Veteran contends that he has PTSD that is 
related to stressors that he experienced while serving on active 
duty.  The Veteran's service treatment records do not indicate 
complaints of symptoms or a diagnosis of any psychiatric 
disorder.  The Veteran's service separation examination was 
normal.  

Post-service VA and private treatment records indicate diagnoses 
of PTSD, dysthymia, major depressive disorder, and generalized 
anxiety disorder.  VA records indicate that the Veteran reported 
that his depression and PTSD symptoms started after he returned 
from Vietnam.  The Veteran testified before the Board that he 
sought treatment at Chelsea Soldiers Home for anxiety right after 
service and was prescribed medication.  Records from this 
facility do not indicate a diagnosis of anxiety, but do note 
gastric complaints.  No VA examination has been afforded the 
Veteran in connection with his claim.  

With respect to his service stressors, it is noted that the 
Veteran's service records do not indicate that the Veteran was 
awarded combat citations for purposes of the application of 
38 U.S.C.A. § 1154(b).   The Veteran testified that he was 
assigned to three base camps in Vietnam, Firebase Colorado, 
Bearcat Base Camp, and Thou Tang Base Camp.  He indicated that 
these base camps were subject to mortar and rocket attacks while 
he was there.  He also indicated that he witnessed a dead 
Vietnamese civilian on the side of Highway 1, that had been shot 
in the head.  The Veteran reported that, while in Cu Chi, he 
heard a loud explosion followed by machine gun fire, and saw a 
dead Vietnamese soldier mutilated in the wire by a Claymore mine.  
Other stressful events consisted of a rat landing on the Veteran 
when sleeping at Bearcat Base Camp, becoming dizzy and nauseous 
after taking a malaria pill, choking and gasping for air after a 
friendly CS gas artillery round blew up in the area and there was 
no gas mask, witnessing the affects of Agent Orange and watching 
US Fighters drop napalm.  The Veteran's service personnel records 
indicate that the Veteran served with HHC, 2nd Brigade, 25th 
Infantry Div.

The RO did not request verification of the Veteran's stressors, 
finding in a December 2007 Memorandum that the information 
required to verify the stressful events described by the Veteran 
was insufficient to send for verification by the U.S. Army and 
Joint Services Records Research Center or Marine Corps or 
National Archives and Records Administration.  

Here, the Board finds that the Veteran should be afforded an 
additional opportunity to provide additional detail with respect 
to his reported in-service stressors.  The Veteran should be 
encouraged to be as specific as possible with respect to names, 
dates, and locations of the reported mortar and rocket attacks 
and other reported stressful events.   In doing so, the RO should 
notify the Veteran that he may submit lay statements and/or buddy 
statements from fellow servicemen or people who knew him during 
this period and could verify his report, and photos, 
contemporaneous letters, or other information that may 
corroborate his statements.  

In addition, the Board finds that the Veteran should be afforded 
a VA psychiatric examination to identify the Veteran's current 
psychiatric disorders and to determine (i) whether the Veteran 
meets the criteria for a diagnosis of PTSD, (ii) if PTSD is 
diagnosed, whether it is at least as likely as not that the PTSD 
is due to a confirmed or verified in-service stressor, and/or 
(iii) whether it is at least as likely as not that a psychiatric 
disorder other than PTSD was caused by the Veteran's military 
service or any event that occurred therein.  See 38 U.S.C.A. § 
5103A(d) and 38 C.F.R. § 3.159(c)(4); see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The examiner should 
specifically comment on the Veteran's testimony and statements in 
the record regarding symptoms of depression and anxiety shortly 
after service.  The examiner should also specifically indicate 
that the Veteran's claims file has been reviewed in connection 
with the examination and report.  

Next, with respect to the Veteran's claim of entitlement to 
service connection for tinnitus, the Veteran testified before the 
Board that he was exposed to acoustic trauma in service.  This 
consisted of weapons fire, demolition noise from C-4 and TNT, and 
from firing many types of weapons in service, to include M79s and 
M16s.  The Veteran reported in statements submitted to VA that he 
did not wear hearing protection in the service.  

After service, the Veteran reported that he had tinnitus as early 
as the 1980s.  He sought treatment for this, but indicated that 
the records of this treatment were not available from those 
physicians as they had been destroyed.  He does however, point to 
existing treatment records that note tinnitus as of 1993.  

Based on the foregoing, the Board determines that the RO should 
arrange for a VA examination in order to determine whether the 
Veteran has tinnitus and, if so, whether such disorder is related 
to acoustic trauma in service.  See 38 U.S.C.A § 5103A; 38 C.F.R. 
§ 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran VCAA-compliant notice 
as to the amended provisions of 38 C.F.R. 
§ 3.304(f) pertaining to verification of 
in-service stressors for a service 
connection claim for PTSD, effective July 
13, 2010. 

2.  Contact the Veteran and advise him to 
submit any additional information or evidence 
potentially corroborative of his claimed in-
service stressors.  The Veteran should be 
encouraged to be as specific as possible with 
respect to names, dates, locations, and units 
involved with respect to the reported mortar 
and rocket attacks and other reported 
stressful events.  In doing so, the RO should 
notify the Veteran that he may submit lay 
statements and/or buddy statements from 
fellow servicemen or people who knew him 
during this period and could verify his 
report, and photos, contemporaneous letters, 
or other information that may corroborate his 
statements.  

If appropriate, the RO should then review the 
file and prepare a summary of all claimed and 
verifiable stressors.  This summary, and all 
associated documents, should be sent to the 
U.S. Army and Joint Services Records Research 
Center (JSRRC). The RO must request that the 
JSRRC provide information which might 
corroborate the alleged stressors.  The RO 
must associate any response and/or additional 
records with the claims file.

3.  After the above development has been 
completed, schedule the Veteran for an 
appropriate VA examination in order to 
determine the nature and etiology of his 
acquired psychiatric disorder, to include 
PTSD.  The claims file and a separate copy 
of this remand must be provided to the 
examiner for review in conjunction with 
the examination, the receipt of which 
should be acknowledged in the examination 
report.  Any evaluations, studies, and 
tests deemed necessary by the examiner 
should be conducted.  

The examiner should first determine whether 
the Veteran currently has an acquired 
psychiatric disorder, to include PTSD and 
depressive disorder, according to the American 
Psychiatric Association:  Diagnostic and 
Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV) criteria.  

If the Veteran is diagnosed with PTSD, the 
examiner should specify the stressor(s) 
that provided the basis of the diagnosis.  
If the Veteran is diagnosed with an 
acquired psychiatric disorder in addition 
to, or other than, PTSD, the examiner 
should provide an opinion as to whether it 
is likely, unlikely, or at least as likely 
as not that any currently diagnosed 
acquired psychiatric disorder, other than 
PTSD, is related to the Veteran's military 
service.  

In offering any opinion, the examiner must 
consider the Veteran's lay statements 
regarding the incurrence of his claimed 
disorders and the continuity of 
symptomatology.  The rationale for any 
opinion offered should be provided.  

4.  The RO should arrange for a VA 
examination in order determine whether the 
Veteran has tinnitus and, if so, whether 
such condition is related to acoustic 
trauma in service.  The claims folder must 
be made available to the examiner(s) for 
review in conjunction with the 
examination(s), and the examiner(s) should 
acknowledge such review in the examination 
report).  

The examiner should record a full history 
with regard to the Veteran's claimed noise 
exposure in service and the examiner 
should provide specific comments as to any 
relationship between noise exposure and 
any current tinnitus disorder.  In so 
doing, the examiner should opine as to 
whether tinnitus, if any, is at least as 
likely as not (a 50 percent or higher 
likelihood) incurred during, or was the 
result of active duty.  

In offering any opinion, the examiner must 
consider the Veteran's lay statements 
regarding the incurrence of his claimed 
disorder and the continuity of 
symptomatology.  
The rationale for any opinion offered should 
be provided.  

5.  After completion of the foregoing and 
undertaking any further development deemed 
warranted by the record, the Veteran's 
claims should be readjudicated based on the 
entirety of the evidence.  The RO should 
take into account the amended 38 C.F.R. § 
3.304(f)(3), as applicable, when reviewing 
the Veteran's PTSD claim.  If a claims 
remain denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be dispositive 
of the appeal.  Therefore, the Veteran is hereby placed on notice 
that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by 
attending a requested VA examination may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp.  2010).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


